Berdon, J.,
dissenting. The plaintiff Thomas Grieco’s motion for permission to file a petition for certification raises an important issue—whether this court has jurisdiction to certify an appeal from the Appellate Court in a zoning matter when the Appellate Court fails to certify the appeal from the trial court as provided in General Statutes § 8-8 (o).1 The majority relies on the per curiam decision in Ingersoll v. Planning & Zoning Commission, 194 Conn. 277, 479 A.2d 1207 (1984), to support its denial of the motion. Because I believe Ingersoll was wrongly decided and that we have jurisdiction, I dissent.
First, it is helpful to examine the issue within the context of the plaintiffs claim. The plaintiff owns real prop*235erty on the northerly side of Blueberry Hill Road in Redding. The defendants R.K. Health Services, Inc., and Gilbert Hill Corporation filed a site plan application to develop land, partly owned by the defendant Perkin-Elmer Corporation (Perkin-Elmer), located on the southerly side of Blueberry Hill Road. Appurtenant to Perkin-Elmer’s land is an easement providing a right-of-way over its adjoining residential land. The defendant zoning commission of the town of Redding approved the site plan application, permitting the development of a 299 unit health care facility, on the condition that Perkin-Elmer abandon the easement. The plaintiffs property and the easement are separated by Blueberry Hill Road, which is fifty feet in width. The plaintiff appealed the commission’s decision, claiming that he was statutorily aggrieved because he owned land “within a radius of one hundred feet of any portion of the land involved in the decision of the board.” General Statutes § 8-8 (a) (1). The defendants subsequently filed a motion to dismiss on the ground that the plaintiff lacked standing. While the motion to dismiss was still pending, Perkin-Elmer conveyed the easement to others. The effect of the conveyance was to place the plaintiff’s land a distance of more than 100 feet from the property that was the subject of the site plan approval. The trial court dismissed the appeal because the plaintiff did not own land within a radius of 100 feet of land involved in the commission’s decision, and, therefore, was not statutorily aggrieved. The plaintiff seeks, among other things, review of this decision.
Our jurisdiction to review decisions of the Appellate Court is limited by General Statutes § 51-197f, which provides in part: “Upon final determination of any appeal by the appellate court, there shall be no right to further review except the supreme court shall have the power to certify cases for its review upon petition by an aggrieved party or by the appellate panel which *236heard the matter and upon the vote of two justices of the supreme court so to certify and under such other rules as the justices of the supreme court shall establish.” The Appellate Court’s refusal to grant certification in this case could not be more final. A reasonable interpretation of the term “appeal” must include petitions for certification to appeal. Not only must we interpret our statutes with common sense; Builders Service Corporation v. Planning & Zoning Commission, 208 Conn. 267, 276, 545 A.2d 530 (1988); but “[e]very presumption which favors the jurisdiction of the court should be indulged.” Tuccio v. Zehrung, 164 Conn. 231, 232, 319 A.2d 406 (1973). By refusing to grant the plaintiff’s petition for certification, the Appellate Court has effectively extinguished the plaintiff’s claim. For practical purposes, the trial court’s decision has become a “final judgment” because the Appellate Court has allowed it to stand.
We have never held that the right of appeal is strictly grounded upon statutory authority. Indeed, we have recognized exceptions to the “final judgment” rule. In State v. Curcio, 191 Conn. 27, 31, 463 A.2d 566 (1983), we held that an “otherwise interlocutory order is appealable in two circumstances: (1) where the order or action terminates a separate and distinct proceeding, or (2) where the order or action so concludes the rights of the parties that further proceedings cannot affect them.” Certainly, the Appellate Court’s refusal to grant certification, which in effect allows the judgment of the trial court to stand, invokes this court’s right to grant the plaintiff’s petition for certification.
Accordingly, I believe that we should grant the motion for permission to file a petition for certification to appeal, vote affirmatively on the merits of the petition and decide the substantive issue raised by the plaintiff. I respectfully dissent.

 General Statutes § 8-8 (o) provides: “There shall be no right to further review except to the appellate court by certification for review, on the vote of two judges of the appellate court so to certify and under such other rules as the judges of the appellate court establish. The procedure on appeal to the appellate court shall, except as otherwise provided herein, be in accordance with the procedures provided by rule or law for the appeal of judgments rendered by the superior court unless modified by rule of the judges of the appellate court.”